Citation Nr: 0403782	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  02-06 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.  

2.  Entitlement to service connection for a heart disability, 
to include myocardial infarction.  

3.  Entitlement to service connection for numbness of the 
lower extremities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Kurt Ehrman, Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
RO, which denied the benefits sought on appeal.  

The veteran's sworn testimony was obtained before a decision 
review officer at the RO in June 2002.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

Upon a review of the record, the Board finds that additional 
development is necessary regarding the claims on appeal.  

The veteran asserts that he injured his low back in service, 
and that his current heart condition, status post myocardial 
infarction, is related to chest pain and abnormal 
electrocardiograms in service.  He also asserts that his 
current lower extremity numbness was incurred in service.  

Service medical records show a diagnosis of lumbosacral 
strain and L5 muscle spasm in August 1975, and complaints of 
low back pain were noted on examination at separation from 
service in May 1993.  An undated statement, apparently 
obtained upon his separation from service, indicates that he 
had obtained a full recovery from his low back pain.  On VA 
examination in May 2001, mild degenerative changes were noted 
throughout the entire spine.  At his personal hearing in June 
2002, the veteran testified that he received some medical 
treatment from his family physician for a back re-injury in 
1994.  Existing private medical records, dated no earlier 
than December 2001, do not identify the veteran's family 
physician, but indicate that the veteran had been referred by 
M. Crawford, M.D., and copies of these records were forwarded 
both to Dr. M. K. Crawford and M. D. Zolman, M.D., whose 
records are not on file.  The VA examination of May 2001 did 
not include a review of the private post-service medical 
records, and did not include a nexus opinion.  More 
comprehensive VA examination is indicated.  

The veteran's service medical records show complaints of 
chest pain and pressure in January 1989 (not exertional), and 
in June 1990 and June 1993 (considered exertional), as well 
as lower extremity pain of unknown etiology in January 1986 
and in 1987.  An initial electrocardiogram (EKG) of June 16, 
1993 was abnormal, but a retest EKG of June 24, 1993 was 
noted to have been normal.  In an undated statement of the 
veteran, apparently obtained on examination at separation 
from service, the veteran reported a history of chest pain 
"attributed to smoking."  The veteran has admitted to a 
long history of significant cigarette smoking (as much as 3 
packs per day).  The veteran testified that he received post-
service treatment for a heart disorder from Dr. Ready, and 
Lutheran Hospital, in 1991 or 1992, and those records are not 
on file.  Additionally, private medical records of July 2002 
indicate that the veteran may have received additional 
pertinent treatment from his family physician.  

For these reasons, the case is REMANDED for the following 
development:  

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and approximate dates of 
treatment received from all VA or private 
physicians for low back pain or injury, 
including the 1994 re-injury, any heart 
disorder, or lower extremity pain, or 
related symptomatology.  The veteran 
should be specifically requested to 
identify information pertinent to Drs. M. 
K. Crawford, M. E. Zolman, Ready, and 
Lutheran Hospital.  In doing so, the RO 
should invite the veteran to submit a 
medical opinion relevant to the existence 
of a relationship between any disability 
presently at issue and the veteran's 
prior military service, or an incident or 
injury in service, as well as any 
evidence in his possession that pertains 
to the claims.  

When requesting that the veteran provide 
the requisite identifying information, 
releases should be obtained so that VA 
can request all pertinent medical records 
from Drs. M. K. Crawford, M. E. Zolman, 
Ready, and Lutheran Hospital.  The 
veteran should also identify any other VA 
or non-VA records that may be pertinent 
to his claims on appeal.  The RO should 
take the appropriate steps to associate 
identified records with the claims file 
and to advise the appellant if any 
identified records are unavailable, and 
the RO should document its efforts in 
this regard.  

2.  Thereafter, the RO should schedule 
the veteran for VA orthopedic, heart, and 
neurologic examinations, and any other 
examination indicated.  The complete VA 
claims file, to include all additionally 
received evidence, must be provided to 
each examiner in connection with the 
examination of the veteran, for review of 
pertinent documents therein.  All 
indicated tests or studies should be 
completed, to include X-ray studies of 
the low back, an EKG, or other tests.  

Each examiner is requested to identify 
the appropriate diagnoses pertinent to 
the veteran's low back, heart and lower 
extremity disorders, if any, and to 
provide an opinion as to whether it more 
likely than not, less likely than not, or 
at least as likely as not that such are 
related to the veteran's period of active 
service, or an injury in service.  

If any examiner finds that an existing 
back or heart disability is of service 
origin, he or she is also requested to 
provide an opinion as to whether a 
currently diagnosed lower extremity 
disability, if any, was caused by, or 
worsened in severity by, the service-
related low back or heart disability.  In 
addressing these questions the examiner 
is requested to comment on the available 
clinical evidence related to the 
veteran's military service, and any post-
service accidents or reinjury.  The 
rationale for all conclusions reached 
should be provided. 

3.  The RO should then review the 
complete claims file and undertake any 
additionally indicated notice or 
development consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and its implementing 
regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  

4.  Thereafter, the RO should 
readjudicate the claims on appeal based 
on a review of the entire claims file.  
If any benefit sought is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


